Citation Nr: 0735207	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-27 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for hypertension.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from April 1963 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire which granted service connection 
for bilateral hearing loss and tinnitus and denied service 
connection for hypertension and vertigo.  The veteran filed a 
notice of disagreement with the initial noncompensable 
disability evaluation for the service-connected bilateral 
hearing loss and the denial of service connection for 
hypertension and vertigo.  In May 2005, service connection 
was granted for dizziness of unknown etiology.  Hence, the 
claim for service connection for vertigo has been granted and 
that issue is not before the Board on appeal.  

Following the mailing of a May 2005 statement of the case 
(SOC) concerning the other two issues, the veteran's August 
2005 substantive appeal indicated that he only wanted to 
appeal the issues of hypertension and the disability 
evaluation assigned for the vertigo.  He did not mention the 
evaluation of his hearing loss.  As the veteran did not 
complete his appeal concerning the evaluation of the hearing 
loss, that issue is not before the Board on appeal.  See 
38 C.F.R. § 20.202 (2007).  

The RO issued a SOC concerning the evaluation of the vertigo 
in November 2005, and transferred the veteran's claims folder 
to the Board in December 2005.  As the record now before the 
Board does not include a substantive appeal following the 
November 2005 SOC, the initial evaluation of the veteran's 
vertigo is not now before the Board on appeal.  


FINDING OF FACT

Hypertension was not manifested during the veteran's service 
or to a compensable degree within one year of discharge from 
active military service, and is not otherwise related to his 
military service.


CONCLUSION OF LAW

Hypertension was not incurred or aggravated by active 
military service, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities such as cardiovascular disease, 
to include hypertension, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from active duty.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There is no competent medical evidence of hypertension in 
service or to a degree of 10 percent within one year of 
service separation, or of a nexus between the veteran's 
currently diagnosed hypertension and any incident of service.

The veteran's service medical records are negative for 
complaints, treatment, or diagnosis of hypertension.  An 
annual examination dated in March 1965 showed a blood 
pressure reading of 130/82.  The November 1967 examination 
showed a blood pressure reading of 116/94.  In January 1972, 
the veteran's blood pressure was noted as 148/98.  An August 
1973 separation examination showed a blood pressure reading 
of 112/82.  Normal clinical evaluations were noted of the 
heart and vascular system.  No diagnosis of hypertension was 
made during service.

Letters from Larry S. Pressman, M.D., dated in April and June 
1989 indicated the veteran had been treated for two years 
with difficult to control hypertension.  The physician noted 
that there had been a dramatic improvement in the veteran's 
blood pressure since he had been on leave of absence and it 
was believed that the stress of his current position had been 
contributing significantly to his hypertension.  

In June 1992, the veteran was admitted to Massachusetts 
General Hospital to rule out insulinoma.  The physician 
indicated the veteran's past medical history was remarkable 
for hypertension for the last twenty years which had been 
labile.  

At his January 2005 RO hearing, the veteran testified that 
while stationed in Guam he was put on water pills for his 
high blood pressure.  The veteran indicated that he was first 
placed on Atenolol between 1980 and 1985.  He testified that 
shortly after separation from service he was placed on high 
blood pressure medication but did not know the names of the 
medications or of the doctors he saw.  

While medical evidence of record shows that the veteran has a 
current disability of hypertension, competent medical 
evidence of record does not show that he had hypertension 
during active service.  The service medical records contain 
some elevated readings, but do not contain a diagnosis of 
hypertension, and later blood pressure readings were normal, 
to include his November 1973 separation examination.  
Although the veteran now recalls treatment in service for 
hypertension, the service medical records do not refer to 
such treatment.  Nor is there competent medical evidence to 
establish that the veteran now had hypertension related to 
disease, injury, or events during his active service or that 
he has hypertension that was manifested to a degree of 10 
percent disabling within one year after his separation from 
active service.  As the record does not show treatment for 
hypertension until many years after separation from service 
and includes no competent medical opinion relating current 
hypertension to service, the preponderance of the evidence is 
against the claim.  As such, the benefit of the doubt 
doctrine is not for application, and entitlement to service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

III.  Duties to notify

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
veteran in February and March 2004 of the information and 
evidence needed to substantiate and complete a claim for 
service connection, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  The claimant was afforded a meaningful 
opportunity to participate in the adjudication of the claim.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony at a RO hearing in January 
2005.  


The veteran's claims folder was transferred to the Board in 
December 2005, and the Board acknowledges that the veteran 
was not provided the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  The failure to provide this notice is harmless in 
this instance, however, because the preponderance of the 
evidence is against the appellant's claim for service 
connection and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.

In addition, VA has fulfilled its duty to assist the claimant 
in obtaining identified and available evidence needed to 
substantiate a claim.  The veteran's service medical records, 
VA treatment records, and private medical records have been 
associated with the claims folder.  The Board acknowledges 
that the veteran was not scheduled for a VA examination for 
his claim for service connection for hypertension.  In this 
instance, however, there is sufficient competent medical 
evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication. 


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


